DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election without traverse of Group 1, recited by claims 1-9, in the reply filed on April 22, 2022 is acknowledged.
In applicant’s claims dated 4/22/2022, claims 10-15 have been withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE4418558 by Josef Pöppel (hereafter referred to as “Poppel”; applicant provided an English translation of this document) in view of U.S. 2006/0219262 by Peterson.
With regard to claim 1, Poppel teaches a dishwasher comprising a spray arm assembly comprising a spray arm (item 1 in Figure 1) having spray holes (items 1d in Figure 1) for spraying a washing load with water and a pipe (item 2 in Figure 1) for delivering water to the spray arm (pages 3-5 of the applicant-provided translation).  Poppel’s dishwasher comprises an electrically-driven pump for pumping water through the pipe to the spray arm (page 4 of translation).  The pipe comprises a toothed ring (item 6a in Figures 2 and 3) that partially restricts flow of water from the pump to at least a part of the spray arm dependent on spray arm orientation relative to the pipe (pages 3-5 of translation).  Poppel teaches that the current consumption of the electrically-powered pump is thus dependent on the orientation of the spray arm relative to the pipe, and Poppel teaches that the current consumption of the pump can be advantageously monitored in order to determine rotational information of the spray arm (pages 3-5 of translation).  
Poppel does not explicitly recite that the monitoring of the current consumption of the pump is performed by a controller of the dishwasher, and Poppel teaches monitoring current consumption, not power consumption.   
Peterson teaches that when attempting to monitor the activity level of a dishwasher’s pump, the monitoring can be advantageously performed in an automated manner by a dishwasher controller receiving data about the power consumption of the pump (Par. 0020).  As is well known in the electrical art, there is a relationship between the current consumed by an electrically-operated component and the power consumed by that component (MPEP 2144.03, Official Notice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher of Poppel such that the monitoring of the pump’s level of activity is performed in an automated manner by sending data about the power consumed by the pump to a controller of the dishwasher, wherein the controller evaluates that power-consumption data to attain the spray arm rotational information desired by Poppel.  The motivation for performing the modification was provided by Peterson, who teaches that when attempting to monitor the activity level of a dishwasher’s pump, the monitoring can be advantageously performed in an automated manner by a dishwasher controller receiving data about the power consumption of the pump.  As is well known in the electrical art, there is a relationship between the current consumed by an electrically-operated component and the power consumed by that component, and the motivation for monitoring the power consumption of the pump rather than the current consumption of the pump is that both indicate the pump’s level of current consumption due to the relationship between power and current.
With regard to claim 2, in the combination of Poppel in view of Peterson, the toothed ring (item 6a in Figures 2 and 3) of the pipe is a stationary barrier for partially restricting the flow of water to the spray arm (pages 3-5 of Poppel translation).  
With regard to claim 3, the combination of Poppel in view of Peterson teaches that the toothed ring (item 6a in Figures 2 and 3) of the pipe is stationary relative to the pipe (pages 3-5 of Poppel translation) but the combination of Poppel in view of Peterson does not explicitly recite that the toothed ring is integral with the pipe.  However, in accordance with MPEP 2144.04, Making Integral, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Poppel in view of Peterson such that the toothed ring is integral with the pipe because the combination of Poppel in view of Peterson teaches that he toothed ring 6a is stationary relative to the pipe and making the tooth ring 6a integral with the pipe would successfully allow the toothed ring 6a to be stationary relative to the pipe.  
With regard to claim 6, in the combination of Poppel in view of Peterson, the spray arm has a top side and a bottom side, and as shown in Poppel’s Figure 1, the top side has more spray holes (item 1d in Poppel’s Figure 1) than the bottom side (page 3 of Poppel translation).  
With regard to claim 7, in the developed combination of Poppel in view of Peterson, determined power consumption of the electrically-powered pump is compared (via the controller) to expected power consumption such that an undesired stoppage of the spray arm rotation (due to incorrectly fitted dishes) can be detected (page 4 of Poppel translation).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DE4418558 by Josef Poppel in view of U.S. 2006/0219262 by Peterson as applied to claim 2 above, and further in view of U.S. 2018/0199789 by Thiyagarajan.  
With regard to claim 4, the combination of Poppel in view of Peterson teaches that a rotating toothed ring (item 6b in Poppel’s Figure 2) attached to the rotating spray arm rotates relative to the stationary toothed ring (item 6a in Poppel’s Figure 2) in order to generate variable pump data that allows the rotation behavior of the spray arm to be monitored (pages 2-4 of Poppel).
Poppel does not teach that the stationary toothed ring projects upwardly from an end face of the pipe (item 2 in Poppel’s Figure 2).
Thiyagarajan teaches that when using a stationary barrier relative to a rotating opening to generate variable pump data that allows the rotational behavior of a dishwasher’s spray arm to be monitored, the stationary barrier can successfully take the form of a stationary barrier that vertically projects relative to a supply pipe used to supply water to the spray arm and the rotating opening can take the form of a spray arm entrance that moves relative to the stationary barrier (Par. 0031, 0044-0050, and 0053-0057; Figures 12-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poppel in view of Peterson such that toothed rings are replaced with a stationary barrier projecting upwardly from an end face of the pipe and a rotatable entrance opening on the spray arm such that the variable pump power-consumption data for monitoring arm rotation behavior is gathered by having the entrance rotate relative to the stationary barrier.  The motivation for performing the modification was provided by Thiyagarajan, who teaches that when using a stationary barrier relative to a rotating opening to generate variable pump data that allows the rotational behavior of a dishwasher’s spray arm to be monitored, the stationary barrier can successfully take the form of a stationary barrier that vertically projects relative to a supply pipe used to supply water to the spray arm and the rotating opening can take the form of a spray arm entrance that moves relative to the stationary barrier.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE4418558 by Josef Poppel in view of U.S. 2006/0219262 by Peterson as applied to claim 1 above, and further in view of U.S. 2018/0199789 by Thiyagarajan.  
With regard to claim 5, the combination of Poppel in view of Peterson teaches that the spray arm rotates while ejecting water from spray holes (items 1d in Poppel’s Figure 1) on the spray arm (pages 2-4 of Poppel translation), but the combination of Poppel in view of Peterson does not explicitly recite that the spray holes are oriented to facilitate rotation of the spray arm.
Thiyagarajan teaches that when rotating a spray arm in a dishwasher, spray holes on the spray can be advantageously oriented such that the ejection of washing water from the spray holes is what causes the rotation of the spray arm (Par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poppel in view of Peterson such that the spray holes of the spray arm are oriented so as to cause the rotation of the spray arm.  The motivation for performing the modification was provided by Thiyagarajan, who teaches that when rotating a spray arm in a dishwasher, spray holes on the spray can be advantageously oriented such that the ejection of washing water from the spray holes is what causes the rotation of the spray arm.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE4418558 by Josef Poppel in view of U.S. 2006/0219262 by Peterson as applied to claim 7 above, and further in view of U.S. 2018/0199789 by Thiyagarajan.  
With regard to claim 8, the combination of Poppel in view of Peterson teaches outputting an alert to a user when it is determined, via the controller monitoring the power consumption data of the pump, that the spray arm is not functioning properly (page 4 of Poppel translation).
The combination of Poppel in view of Peterson does not explicitly recite that the controller compares the difference between determined power consumption and expected power consumption to a predetermined value.
Thiyagarajan teaches that when using a dishwasher controller to monitor data that indicates the rotational behavior of a spray arm of the dishwasher in order to determine if the spray arm is properly functioning, the controller can compare data to a predetermined value in order to determine if determined arm rotation data is unexpected enough to warrant issuing an alert to a user (Abstract; Par. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poppel in view of Peterson such that the controller compares the difference between determined power consumption and expected power consumption to a predetermined value to see if the difference is large enough to warrant issuing an alert to a user.  In this combination of Poppel in view of Peterson, when the difference between determined power consumption and expected power consumption is larger than a predetermined value, an alert is issued to a user that something is amiss.  The motivation for performing the modification was provided by Thiyagarajan, who teaches that when using a dishwasher controller to monitor data that indicates the rotational behavior of a spray arm of the dishwasher in order to determine if the spray arm is properly functioning, the controller can compare data to a predetermined value in order to determine if determined arm rotation data is unexpected enough to warrant issuing an alert to a user.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE4418558 by Josef Poppel in view of U.S. 2006/0219262 by Peterson as applied to claim 7 above, and further in view of U.S. 2007/0017551 by Hartogh.
With regard to claim 9, the combination of Poppel in view of Peterson teaches outputting an alert to a user when it is determined, via the controller monitoring the power consumption data of the pump, that the spray arm is not functioning properly (page 4 of Poppel translation).
The combination of Poppel in view of Peterson does not teach that the controller is configured to wait a predetermined amount of time before issuing the alert to a user.
Hartogh teaches that a dishwasher’s control routine can be configured to wait a predetermined amount of time before issuing an alarm regarding a problem with the dishwasher (Abstract; Par. 0018-0020 and claims 8 and 9 of Hartogh).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poppel in view of Peterson such that the controller is configured to issue an alarm when the determined power consumption data differs from expected power consumption data for a predetermined amount of time.  In this combination of Poppel in view of Peterson in view of Hartogh, an alarm is issued to the user when the difference between determined power consumption data differs from expected power consumption data for a period of time that is considered long enough to warrant alerting the user to the problem.  The motivation for performing the modification was provided by Hartogh, who teaches that a dishwasher’s control routine can be configured to wait a predetermined amount of time before issuing an alarm regarding a problem with the dishwasher.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 18, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714